Citation Nr: 0109242	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic restrictive type emphysema secondary to exposure to 
asbestos.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that, in his June 1999 notice of disagreement 
and November 1999 substantive appeal, the veteran raised a 
claim of entitlement to a total rating based upon 
unemployability due to service-connected disability.  In 
April 2000, the RO received his formal claim for that 
benefit, but it does not appear that the matter was 
adjudicated and is referred to the RO for appropriate 
consideration.

Finally, in a June 1998 written statement, the veteran said 
he wished to represent himself (regarding his claim for 
service connection for a respiratory disorder) and requested 
that an identified representative be deleted as his 
representative.  Nevertheless, the Veterans of Foreign Wars 
(VFW) submitted an informal hearing presentation on the 
veteran's behalf in August 1998.  The claim for service 
connection for a respiratory disorder was granted by the 
Board in April 1999 and effectuated by the RO in May 1999.  
However, according to a July 1999 Report of Contact (VA Form 
119), at the veteran's request, the Veterans of Foreign Wars 
(VFW) asked to be released as his representative.  See 
38 C.F.R. § 20.608 (2000) (a representative may withdraw 
services as representative in an appeal at any time prior to 
certification of the appeal to the Board.)  In a recent 
letter to the Board, the veteran has confirmed that he wishes 
that his appeal proceed without the assistance of a 
representative.  As such, the Board believes all due process 
requirements have been met and it may proceed with 
consideration of the veteran's claim for a higher rating.


REMAND

The veteran contends that the current manifestations of his 
service-connected emphysema are more severe than are 
represented by the presently assigned 30 percent rating.  A 
review of the records reveals that the April 1998 and April 
2000 VA examination findings are inadequate for rating 
purposes.

Effective October 7, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order 
to update the portion of the Rating Schedule pertaining to 
respiratory disorders to ensure that current terminology and 
unambiguous criteria are used.  See 38 C.F.R. § 4.97 (2000); 
61 Fed. Reg. 46, 720-46, 731 (1996).  Among the changes, the 
general rating formula for respiratory disorders was replaced 
with different criteria.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old and new regulations in 
making its rating decision dated May 1999.  The July 1999 
statement of the case and May 2000 supplemental statement of 
the case also evaluated the veteran's claim using both the 
old and the new regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old, pre-October 7, 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 6603, for emphysema, 
was warranted for moderate impairment manifested by moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface, or by 
pulmonary function tests consistent with findings of moderate 
emphysema.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).  A 
60 percent evaluation was warranted for severe impairment 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, or by ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent evaluation was warranted for 
pronounced impairment that was intractable and totally 
incapacitating with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; the severity of the emphysema was 
confirmed by chest x-rays and pulmonary function tests.  

Further, under the old criteria, prior to October 7, 1996, 
when asbestosis resulted in moderate disability with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function test, a 30 
percent evaluation was assigned. 38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1996).  When asbestosis resulted in severe 
disability with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health, a 
60 percent evaluation was assigned.  A 100 percent rating was 
assigned when asbestosis resulted in pronounced disability 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  

Under the current schedular criteria, effective October 7, 
1996, a 30 percent evaluation for emphysema is warranted when 
pulmonary function tests show a forced expiratory volume in 
one second (FEV-1) of 56- to 70-percent of predicted; or show 
the ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 56- to 70-percent of predicted; 
or show a diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) of 56- to 65-percent 
of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6603 (2000).  
A 60 percent evaluation is warranted when pulmonary function 
tests show an FEV-1 of 40- to 55-percent of predicted; or 
show an FEV-1/FVC of 40- to 55-percent of predicted; or show 
a DLCO (SB) of 40- to 55-percent of predicted; or when there 
is maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted when pulmonary function tests show an FEV-1 of less 
than 40 percent of predicted; or an FEV-1/FVC of less than 40 
percent of predicted; or show a DLCO (SB) of less than 40 
percent of predicted; or when there is maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or when there is cor 
pulmonale (right heart failure); or when there is right 
ventricular hypertrophy; or when there is pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
when there is an episode or episodes of acute respiratory 
failure; or when outpatient oxygen therapy is required.  
Otherwise, the primary disorder is rated.  

Under the new criteria for rating asbestosis, when FVC is 65 
to 74 percent of predicted; or, DLCO (SB) is 56 to 65 percent 
of predicted, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2000).  With FVC of 50 
to 64 percent of predicted, or diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
of 40-50 percent of predicted; or; maximum exercise capacity 
of 15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation, a 60 percent evaluation is 
warranted.  A 100 percent evaluation is warranted when FVC is 
less than 50 percent of predicted or; DLCO (SB) is less than 
40 percent of predicted, or; maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy. 

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  But see Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

Under the revised regulations, the Board notes that meeting 
one of the listed criteria is all that is necessary to grant 
a claim for an increased disability rating to the next higher 
level of disability because the criteria is written in the 
disjunctive, i.e., each criterion is separated by "or", 
indicating that if any one of the three criterion is met, the 
higher rating should be allowed.

In this regard, the veteran's April 1998 and April 2000 VA 
examination reports depict results that are inadequate for 
rating purposes.  Specifically, a 60 percent rating will be 
assigned pursuant to Diagnostic Code 6603 where any one of 
the following are shown:

1) FEV-1 40 to 55 percent of predicted value; or

2) the ratio of FEV-1/FVC of 40 to 55 percent; or

3) DCLO (SB) of 40 to 55 percent predicted.

Under Diagnostic Code 6833, a 60 percent rating will be 
assigned where any one of the following are shown:

1) FVC of 50 to 64 percent of predicted, or

2) DLCO (SB) of 40-50 percent of predicted; or

3) maximum exercise capacity of 15 to 20 ml/kg/min of oxygen 
consumption with cardiorespiratory limitation.

The April 1998 and April 2000 VA examination reports only 
provided information relevant to items (1) and (2) of the 
above (Diagnostic Code 6603), and information relevant to 
item (1) of the above (Diagnostic Code 6833).  An October 
1999 private pulmonary consultation report, from F.H.T., 
M.D., indicates that the veteran had pulmonary function tests 
done "in the last few years" that revealed a DLCO of 65 
percent.  However, it is unclear when that test was performed 
and it is, thus, inadequate for rating purposes.  As such, 
the claim must be remanded for a new examination to be 
conducted by an examiner who should address the rating 
criteria in its entirety in the examination report.

As such, the veteran's claim is remanded to the RO for the 
following:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran. 

2. The veteran should be afforded a VA 
pulmonary examination to determine the 
extent of his service-connected 
chronic restrictive type emphysema 
secondary to exposure to asbestos.  
The claims file, a copy of this remand 
and both the former and revised rating 
criteria should be made available to 
and reviewed by the examiner and the 
examination report should reflect if 
such a review was made.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, 
and all findings are to be reported in 
detail.  It is essential that the new 
pulmonary function study contain the 
full range of results necessary to 
rate the disability under the revised 
diagnostic criteria (FEV-1, FEV-1/FVC, 
DLCO (SB) and maximum oxygen 
consumption).  If there is a medical 
reason for not performing one of the 
tests, this should be explained fully 
by the examiner.  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  
The presence or absence of cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, 
or outpatient oxygen therapy should 
also be documented.  The RO is 
requested to ensure that the examining 
facility has access to the necessary 
equipment.  The examiner is requested 
to identify all existing respiratory 
diagnoses.  Thereafter, the examiner 
is requested to identify the most 
prominent disability. The presence or 
absence of all symptoms enumerated in 
the both the former and the revised 
rating criteria at all rating levels 
should be specifically noted.  A 
complete rationale for any opinions 
and conclusions expressed should be 
included in the examination report.

3. Then, the RO should readjudicate the 
issue of an initial rating in excess 
of 30 percent for chronic restrictive 
emphysema.  If the determination is 
not fully favorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be provided to the 
veteran.  An appropriate period of 
time should be allowed for his 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




